DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 14 October 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Additionally, the abstract simply recites claim 1.  It is not a concise statement of the technical disclosure of the application and does not include that which is new in the art to which the application pertains.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites “a two-dimensional barcode, which is formed peripherally on the lower face of the peripheral flange.”  In contrast, claim 1 recites “a barcode, which is formed on a lower face of the peripheral flange.”  The juxtaposition between claims 1 and 2 appears to place special emphasis on a barcode being “formed peripherally.”  The Specification discloses that the two-dimensional barcodes are “applied peripherally on the lower face of the flange” (paragraph 0050).  Recommend rewording claim 2 as “a two-dimensional barcode, which is applied peripherally on the lower face of the peripheral flange.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 12 recites “wherein an outer contour of the adapter is at least partially convex.”  Twice in the Specification, the convex property of the adapter is mentioned—in paragraphs 0018 and 0036.  The Specification discloses that adapter has an outer contour that “forms a spherical bulge (also referred to as a ‘dome’).”  However, it is not clear from the Drawings or the Specification how the adapter is shaped such that it has a spherical bulge or a dome shape.  Additionally, the Drawings do not show an outer contour for the adapter.  Therefore, the Specification does not adequately describe how the adapter to has an outer contour, which is at least partially convex.  
Claims 18 requires a “single-serve capsule machine” comprised of a “perforating means,” a “brewing liquid,” an “inlet opening” through which a “brewing liquid is conveyed,” an “outlet opening,” as well as further movement of the liquid that is “conveyed out of the single-serve capsule.”  The “perforating means” has been interpreted under 35 USC 112(f); however, the Specification fails to disclose adequate structure for the claimed “perforating means for generating” openings.  Additionally, the Specification fails to disclose how the beverage is conveyed through the single-serve capsule and how or where the inlet and outlet openings are generated.  Specifically, the Drawings do not provide any information to support the claimed openings.  Moreover, there is no disclosure in the Specification such that one of ordinary skill in the art would know how the claimed “brewing” takes place.  Finally, there is no mechanism or pressure system to suggest how the claimed “conveying” of the beverage is accomplished.  The Specification, which is focused on the adapter, fails to provide a disclosure of the claimed “single-serve capsule machine” using full, clear, concise, and exact terms so as to convey to one of ordinary skill in the art that the Applicant had possession of the claimed machine.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “perforating means” in claim 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Specification fails to describe what the claimed “perforating means” is (mentioned in paragraphs 0023 and 0038).  Although the Specification mentions “sharp puncturing tips” (paragraph 0019), these “tips” are interpreted under 35 USC 112(f) as being the claimed “anti-twist means” (required in claim 14).  Therefore, claim 18 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an identification means at least in some regions.”  However, it unclear what amount of regions is required in order for the identification means to be at least in “some regions.”  The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the drawings do not show the claimed “regions.”  For the purpose of the examination, the limitation will be interpreted as “an identification means at least a region.”
Claim 10 recites the limitation "therewith.”  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if the “there” in therewith” is the “capsule,” the “flange,” the “depression,” the “main body,” or the “receptacle.”  For the purpose of the examination, claim 10 will be interpreted as “wherein the receptacle comprises a peripheral depression in the adapter main body, in which depression a flange of the single-serve capsule can be received flush 
Claim 11 recites “a stacking edge formed in an outer contour of the single-serve capsule.”  It is not clear from claim 11 if a “capsule” is required to meet the elements of the claim, which is in contrast with claim 1, which only requires an “adapter.”  If so, a “capsule” is not positively recited in claim 11.  For the purpose of the examination, claim 11 will be interpreted as “wherein the receptacle comprises a peripheral edge in the adapter main body, where the peripheral edge is configured to hold a stacking edge formed in an outer contour of the single-serve capsule.
 	Claim 16 recites “a system consisting of the adapter as claimed in claim 1, and of a single-serve capsule.”  However, MPEP 2111.03 states that “a claim which depends from a claim which ‘consists of’ the recited elements or steps cannot add an element or step.”  As a result, claims 17-19 are unclear.  Claim 17 uses the word “comprises” and claims 18 and 19 recite additional elements.   For the purpose of the examination, claim 16 will be interpreted as “a system  comprising the adapter as claimed in claim 1, and 
	Claim 18 recites “at least one perforating means” (lines 3-4) as well as an additional “at least one perforating means” (lines 6-7).  It is unclear if the recited first instance of the “perforating means” is the same as the second instance of the “perforating means,” or if they intended to be different “perforating means.”  In the case that they are the same, it is unclear how the perforating means can create both an inlet opening as well as an outlet opening in the capsule.  In the case that they are different, it is unclear why the claim does not require “at least two perforating means.”  Referring to paragraph 0038 of the Specification, claim 18 will be interpreted as “at least one further perforating means” (lines 6-7).
	Claims 2-9, 12-16, and 20 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivera (US-8794125-B1).
Regarding claim 1, Rivera teaches an adapter (adapter 32’, figs. 6C-D) for use in a single-serve capsule machine (fig. 2, “side view of the coffee maker with an open lid allowing placement of an adapter containing a single serving filter paper cup according to the present invention inside the coffee maker,” column 3, lines 55-58; capsule 30, fig. 2), the adapter having an adapter main body (adapter lid 32a’ and base 32b’, fig. 6C ) with a receptacle (based on the drawings, examiner is interpreting the claimed “receptacle” 3 as being the space inside the adapter; similarly, the space inside the adapter base 32b’ is construed as the claimed “receptacle”), the receptacle being provided to receive a single-serve capsule (single serving brewing capsule 42, fig. 7D), wherein the adapter main body is configured as a ring (cylindrical ring 35a and outside ring 35b; fig 6C), in a center of which the receptacle for the single-serve capsule is formed (the space inside the adapter 32’ is formed in the center of the rings 35a and 35b, fig. 6C), wherein the adapter main body has a peripheral flange (sidewall 32b’, fig. 6C), which is provided with an identification means (identifier 76, fig. 12B) in at least a region (construed as the region to which the identifier 76 is affixed in fig. 12B), the identification means being configured as a barcode (“The identifier 76 may be visual (for example any feature which may be read, e.g., a bar code, a UPC, or the like),” column 11, lines 15-16), which is formed on a lower face of the peripheral flange (in fig 12B, the identifier 76 is affixed to the surface of the base 32b’; the surface of the base 32b’ is construed as being a lower surface; the lid 32b’ is construed as being an upper surface; a “face” is understood to be the same a surface).

Rivera, figs. 2, 6C-D, 7A-D, and 12B

    PNG
    media_image1.png
    375
    256
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    509
    218
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    158
    190
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    368
    574
    media_image4.png
    Greyscale

	
	Regarding claim 2, Rivera teaches wherein the identification means is a two-dimensional barcode (“the indentifier 76 may be on any surface,” column 11, line 21; “on any surface” is construed as being a 2D barcode), which is formed peripherally on the lower face of the peripheral flange (fig. 12B).
	Regarding claim 3, Rivera teaches wherein the adapter, in a region of the receptacle, comprises a latching means (O-ring 35a’, spring 36, and platform 34, fig. 6C) for form-fit and/or force-fit latching onto the single-serve capsule (fig. 7D; construed as being “force fit” because of the spring).
	Regarding claim 4, Rivera teaches wherein the ring is in two parts (cylindrical ring 35a and outside ring 35b; fig 6C), wherein a first ring segment (cylindrical ring 35a) of the ring is reversibly connectable to a second ring segment (outside ring 35b; “The adapter lid 32a' includes a short cylindrical ring 35a reaching downward near the outside edge of the lid 32a' for engaging an inside surface 35b near the upper edge of the base 32b' providing an interference fit to retain the lid on the base,” column 8, lines 57-61; the term “reversibly connectable” is interpreted as being connectable and dis-connectable, which is shown in figs. 6C-D).
	Regarding claim 5, Rivera teaches wherein the adapter (32’, fig. 6C-D) is configured in such a way that, by connecting the first ring segment (35a, fig. 6C) to the second ring segment (35b, fig. 6C), the ring (the “interference fit” between rings 35a and 35b is construed as the claimed “ring,” column 8, line 60) is generated and the single-serve capsule is fixed in the receptacle (fig. 7D), wherein the single-serve capsule is clamped between the first ring segment and the second ring segment (in fig. 7D, the rim 40c of the single serving capsule 42 is construed as being “clamped” between the lid 32a’, which is where the ring 35a is affixed, and the base 32b’, which is where the ring 35b is affixed).
	Regarding claim 6, Rivera teaches wherein the first ring segment (35a, fig. 6C) and the second ring segment (35b, fig. 6C) can be latched onto each other in order to form the ring (“to retain the lid on the base,” column 8, lines 60-61; the “interference fit” between rings 35a and 35b is construed as the claimed “ring,” column 8, line 60).
Regarding claim 7, Rivera teaches wherein the ring is in one part (ring 35a’ is one part, fig. 6C).
	Regarding claim 8, Rivera teaches wherein the adapter has a further ring (O-Ring 35a', fig. 6C), wherein the ring and the further ring are reversibly connectable to each other and are latchable onto each other (latching or retaining is taught in column 8, lines 57-63; obvious that the lid and the base can be connected and disconnected).
	Regarding claim 9, Rivera teaches wherein the adapter is configured in such a way that connecting the ring to the further ring fixes the single-serve capsule in the receptacle (fig. 7D), wherein a flange (rim 40c, fig. 7D) of the single-serve capsule (single serving brewing capsule 42, fig. 7D) is fastened with form-fit engagement (as shown in fig. 7D), between the ring and the further ring (“The ring 35a may further include an O-Ring 35a' on the ring 35a outside surface to further retain the lid on the base,” column 8, lines 61-63; referring to fig. 7D, construed such that there is a form-fitting engagement of the rim 40c between the first set of points where the O-ring 35a’ presses against the base 32b’ and the second set of points where the rings 35a and 35b meet to form and “interference fit”).
	Regarding claim 11, Rivera teaches wherein the receptacle comprises a peripheral edge (platform 34, fig. 6D) in the adapter main body, where the peripheral edge is configured to hold a stacking edge (construed as the bottom of the single serving brewing capsule 42, fig. 7A) formed in an outer contour of the single-serve capsule (the bottom of the single serving brewing capsule 42 is formed on the outer contour or profile of the capsule 42).
	Regarding claim 12, Rivera teaches wherein an outer contour of the adapter is at least partially convex (“The adapter 32 may have a frustoconical or a cylindrical shape,” column 8, lines 36-37; both a cone shape and a cylinder shape would be considered by one of ordinary skill in the art to be convex shapes).
	Regarding claim 16, Rivera teaches and a single-serve capsule (single serving brewing capsule 42, fig. 7A).
	Regarding claim 17, Rivera teaches wherein the system comprises a single-serve capsule machine (fig. 2, “side view of the coffee maker with an open lid allowing placement of an adapter containing a single serving filter paper cup according to the present invention inside the coffee maker,” column 3, lines 55-58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied to claim 1 above and further in view of Christian et al. (WO-2015124619-A1).
Rivera teaches the invention as described above but does not explicitly disclose wherein a lengthwise extent of the adapter along its longitudinal axis is shorter than a lengthwise extent of the single-serve capsule along the longitudinal axis.
However, in the same field of endeavor of beverage preparation machines, Christian teaches wherein a lengthwise extent of the adapter (coding insert 100, figs. 2A-12) along its longitudinal axis is shorter than a lengthwise extent of the single-serve capsule (food preparation capsule 11, figs. 2A-12) along the longitudinal axis (in fig. 2A, the height (up-down) of the capsule 11 is larger than the height of the coding insert 100).
Christian, fig. 2A

    PNG
    media_image5.png
    471
    417
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera to include, a coding insert which had a height smaller than the height of the food preparation capsule, in view of the teachings of Christian, by using the coding insert 100, as taught by Christian, in lieu of the adapter 32’, as taught by Rivera, because by using dimensions for the coding insert that correspond with the outer diameter of the capsule and the height of the insert, which is such that the insert fits over the upper peripheral edge of the capsule, a coding insert can then be snapped, clipped, or otherwise attached permanently or removably to the capsule, and by using such a coding insert, an inexpensive capsule can advantageously be used, where the coding insert automatically sets the machine to the appropriate operating parameters adapted to the preparation of the specific food ingredient contained in the capsule (Christian, page 4, line 16-page 5, line 15, page 23, lines 21-28, and page 24, line 27).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied to claim 1 above and further in view of Digiuni (US-20160037961-A1).
Rivera teaches the invention as described above but does not explicitly disclose wherein the receptacle comprises a peripheral depression in the adapter main body, in which depression a flange of the single-serve capsule can be received flush.
	However, in the same field of endeavor of beverage preparation machines, Digiuni teaches wherein the receptacle (space inside the capsule holder 9, fig. 1) comprises a peripheral depression (annular seat 20, fig. 1) in the adapter main body (housing of the holder 9, fig. 1), in which depression a flange (annular tooth 22, fig. 1) of the single-serve capsule (capsule 2, fig. 1) can be received flush (fig. 6).
Digiuni, figs. 1 and 6

    PNG
    media_image6.png
    597
    480
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    264
    237
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera to include, an annular seat 20, in view of the teachings of Digiuni, by placing an annular seat, as taught by Digiuni, in the base 32b’, as taught by Rivera, in order to create a watertight seal, where the seal is held even when the surface of the capsule holder has indentations in it, and where the watertight seal is obtained by a simple groove that does not require excessive construction precision, thereby reducing production costs  (Digiuni, paras 0009, 0015, 0017, and 0063).
Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied to claims 1 and 16-17 above and further in view of Castellani (US-20150059588-A1) and Yoakim et al. (US-20110052761-A1).
Regarding claim 13, Rivera teaches the invention as described above but does not explicitly disclose wherein the adapter is designed to hold the single-serve capsule in a rotating brewing chamber of the single-serve capsule machine.
However, in the same field of endeavor of beverage preparation machines, Castellani teaches wherein the adapter (capsule adapter 1, fig. 4) is designed to hold the single-serve capsule (capsule C, fig. 4) in a brewing chamber of the single-serve capsule machine (“The second piercer 27 is rotatingly engaged to the cover 5. "Rotatingly engaged" means that the cover 5 and the second piercer 27 can rotate, i.e. swivel, one with respect to the other around the axis A-A of the capsule adapter 1.,” para 0048; “brewing chamber,” abstract). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera to include, a capsule adapter that was rotatingly engaged with a capsule, in view of the teachings of Castellani, by modifying the lid 32’, as taught by Rivera, such that it included piercing projections, as taught by Castellani, in order to lock the cover into the capsule receptacle, so that clean apertures are formed by piercing the top wall of the capsule upon closure of the capsule adaptor, in contrast with piercing the capsule upon start of the brewing cycle, where damage to the capsule may occur during the brewing cycle (Castellani, paras 0014-0015).
Rivera/Castellani do not explicitly disclose a rotating brewing chamber of the single-serve capsule machine.
However, in the same field of endeavor of beverage preparation machines, Yoakim teaches a rotating brewing chamber (“centrifuging brewing device,” abstract) of the single-serve capsule machine (“single brewing device capsules,” para 0032).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera/Castellani to include, a centrifuging brewing device with a rotary capsule holder, in view of the teachings of Yoakim, by using modified capsule holder based on the combined teachings of Rivera/Castellani, in the centrifugal brewing device, as taught by Yoakim, because the rotational speed of the capsule can be used to control the flow rate of the coffee beverage, where the higher the rotational speed, the larger the flow, such that the flow can be adjusted based on the size of the capsules through the use of an identification means that is used to identify different rotational speed for either smaller or larger capsules (Yoakim, paras 0046, 0067-0069).
Regarding claim 14, Rivera teaches the invention as described above but does not explicitly disclose wherein the adapter has an anti-twist means for receiving the single-serve capsule in a manner fixed in rotation.
However, in the same field of endeavor of beverage preparation machines, Castellani teaches wherein the adapter (capsule adapter 1, fig. 4) has an anti-twist means (second perforator 27, fig. 4) for receiving the single-serve capsule (capsule C, fig. 4) in a manner fixed in rotation (“the capsule remains stationary in the capsule receptacle 3 while the cover 5 rotates around the axis A-A and moves axially towards the capsule receptacle 3, due to the shape of the guides 3G,” para 0055).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera to include, a capsule adapter that was rotatingly engaged with a capsule, in view of the teachings of Castellani, by modifying the lid 32’, as taught by Rivera, such that it included piercing projections, as taught by Castellani, in order to lock the cover into the capsule receptacle, so that clean apertures are formed by piercing the top wall of the capsule upon closure of the capsule adaptor, in contrast with piercing the capsule upon start of the brewing cycle, where damage to the capsule may occur during the brewing cycle (Castellani, paras 0014-0015).
Regarding claim 18, Rivera teaches the invention as described above but does not explicitly disclose wherein the single-serve capsule machine has a brewing chamber for receiving the adapter equipped with the single-serve capsule, and wherein the single-serve capsule machine has at least one perforating means for generating at least one inlet opening in a cover film of the single-serve capsule, through which inlet opening brewing liquid is conveyed into the single-serve capsule, and wherein the single-serve capsule machine has at least one further perforating means for generating at least one outlet opening in the cover film, through which opening a beverage generated inside the single-serve capsule, by interaction of the brewing liquid with a beverage substrate, is conveyed out of the single-serve capsule.
However, in the same field of endeavor of beverage preparation machines, Castellani teaches wherein the single-serve capsule machine (“beverage producing machine,” abstract; capsule C, fig. 4) has a brewing chamber for receiving the adapter equipped with the single-serve capsule (“the capsule adapter is configured for being introduced in a brewing chamber of a beverage producing machine, with a capsule housed therein,” abstract), and wherein the single-serve capsule machine has at least one perforating means (top capsule piercing member 49, fig. 5) for generating at least one inlet opening in a cover film of the single-serve capsule (“these capsule piercing members are designed to pierce the top and the bottom of a larger capsule,” para 0052), through which inlet opening brewing liquid is conveyed into the single-serve capsule (“the top capsule piercing member 49 will be positioned above or partly inside the water inlet port 37 formed in the cover 5 of the capsule adapter 1,” para 0052), and wherein the single-serve capsule machine has at least one further perforating means (bottom capsule piercing member 47, fig. 5) for generating at least one outlet opening in the cover film (“these capsule piercing members are designed to pierce the top and the bottom of a larger capsule,” para 0052), through which opening a beverage generated inside the single-serve capsule (“The lower capsule piercing member 47 will be located under or partially inside the port 25,” para 0052), by interaction of the brewing liquid with a beverage substrate (“filter coffee” is construed as the claimed “beverage substrate,” para 0059; the brewing process through the capsule C is described in para 0059), is conveyed out of the single-serve capsule (“the beverage will flow through the pervious bottom piercing member 47 and will be finally dispensed through a beverage dispensing spout 57 into cup or other container C1 arranged under the spout 57,” para 0057).
Castellani, fig. 5

    PNG
    media_image8.png
    237
    387
    media_image8.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera to include, a capsule adapter that was rotatingly engaged with a capsule through a second piercer 27, where the capsule was subsequently pierced by a top piercing member 49 and a lower piercing member 47, in view of the teachings of Castellani, by modifying the lid 32’, as taught by Rivera, such that it included piercing projection 27 and by adding piercing members 47 and 49 to cause a flow of brewing liquid through the capsule, as taught by Castellani, to the coffee maker, as taught by Rivera, in order to lock the cover into the capsule receptacle with piercing projection 27, piercing member 47, and piercing member 49, so that clean apertures are formed by piercing the top wall of the capsule upon closure of the capsule adaptor, which is done prior to the brewing cycle, so that damages to the capsule can effectively be prevented (Castellani, paras 0014-0015).
Regarding claim 19, Rivera teaches the invention as described above but does not explicitly disclose wherein the brewing chamber can be driven at least partly in rotation during an extraction process, as a result of which a flow of the beverage through the at least one outlet opening is assisted.
However, in the same field of endeavor of beverage preparation machines, Yoakim teaches wherein the brewing chamber can be driven at least partly in rotation during an extraction process (“the capsules comprise a central axis "I" which represents the axis of rotation during centrifugation of the capsule in the brewing device,” para 0051), as a result of which a flow of the beverage through the at least one outlet opening is assisted (“the higher the rotational speed, the larger the flow,” para 0067).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera/Castellani to include, a centrifuging brewing device with a rotary capsule holder, in view of the teachings of Yoakim, by using modified capsule holder based on the combined teachings of Rivera/Castellani, in the centrifugal brewing device, as taught by Yoakim, because the rotational speed of the capsule can be used to control the flow rate of the coffee beverage, where the higher the rotational speed, the larger the flow, such that the flow can be adjusted based on the size of the capsules through the use of an identification means that is used to identify different rotational speed for either smaller or larger capsules (Yoakim, paras 0046, 0067-0069).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera as applied to claims 1 and 3-4 above and further in view of Cable et al. (US-20160367069-A1).
Rivera teaches the invention as described above but does not explicitly disclose wherein the first ring segment and the second ring segment are each configured in a form of a semicircle.
	However, in the same field of endeavor of beverage preparation machines, Cable teaches wherein the first ring segment and the second ring segment are each configured in a form of a semicircle (semi-circle parts 1110, fig. 11).
Cable, fig. 11

    PNG
    media_image9.png
    397
    437
    media_image9.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rivera to include, a locking mechanism 1100, as taught by Cable, where the two semi-circle parts 1110, as taught by Cable, were used to secure the adapter 32’, as taught by Rivera, in order to secure the inserted beverage pod, where a two-semicircle locking mechanism can be used to inhibit or prevent axial movement of an inner portion, where the use of a locking mechanism accommodates an inner portion joined to an outer portion such that the inner portion “floats” within the outer portion, for the advantage of enabling a brew chamber unit that can accommodate beverage pods of a variety of sizes due to the floating configuration (Cable, para 0106 and 0109; Cable teaches a contrast between coffee with espresso capsule sizes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        3/3/2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761